DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered. 

Claim Objections
Claims 1-5, 11 is objected to because of the following informalities:  
Regarding claims 1 and 11, “each inner spacer” should be changed to “each of the inner spacers.”  
Regarding claims 2-5, “reducing the thickness dimension of the second channel” should be changed to “reducing the thickness dimension of the first portion of the second channel.” 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0053690; herein “Wang”) in view of Leobandung (US 2014/0339611; herein "Leobandung"), Balakrishnan et al. (US 9,425,293; herein "Balakrishnan"), and Park et al. (US 2007/0196973; herein “Park”).
Regarding claim 1, Wang discloses in Figs. 6A-7 and related text a method of forming gate structures of a first transistor and a second transistor in an integrated circuit device, the method comprising:
forming a first and a second nanosheet structure (302/303 of the two stacks 301 right and left, respectively, see [0085]) each comprising alternating sheets of silicon and silicon germanium (see [0085]), wherein the sheets of silicon in the first nanosheet structure define a first channel of the first transistor and the sheets of silicon in the second nanosheet structure define a second channel of the second transistor (see [0085]);
removing a sacrificial gate to expose the alternating sheets of silicon and silicon germanium in the first nanosheet structure and the alternating sheets of silicon and silicon germanium in the second nanosheet structure (removing 308, see [0089] and [0094]);
removing the sheets of silicon germanium from the first and second nanosheet structures to release the first channel and the second channel (removing 302, see [0089] and [0094]);
reducing a thickness dimension of a first portion of the second channel (303 to 303a/b in 301 left) in the second nanosheet structure using an atomic layer etching process to thin the first portion of the second channel (to form 303a/b, see Fig. 6B-C and [0091]; note that layers 303 of the right structure remain unchanged);

Wang does not explicitly disclose 
forming inner spacers between each of the sheets of silicon, each inner spacer comprising a dielectric material each inner spacer positioned directly between a sidewall of a sheet of silicon germanium and a sidewall of a source or drain region;
removing sacrificial gates;
placing a mask over the released first channel, the mask patterned to expose the released second channel; and
reducing the thickness dimension of the second channel while the released first channel is covered by the mask, wherein a second portion of the second channel in direct contact with an inner spacer of the inner spacers is not thinned, the second portion comprising a same thickness as a thickness of the first channel.
In the same field of endeavor, Leobandung teaches in Fig. 12D and related text 

forming inner spacers (30’, see [0103]) between each of the sheets of silicon (18’/40, see [0112] and [0070]), each inner spacer comprising a dielectric material (see [0096]), each inner spacer positioned directly between a sidewall of a sheet of silicon germanium (16N, see [0067] and [0091]) and a sidewall of a source or drain region (34S/D, see [0102]);
In the same field of endeavor, Balakrishnan teaches in Figs. 5A-12A thinning a second channel (thinning 18B/C to form 19B/C, for example) comprising
forming inner spacers (e.g. 21A/B, see col. 10 line 63) between each of the sheets of silicon (18B/C);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by forming inner spacers between each of the sheets of silicon, each inner spacer comprising a dielectric material each inner spacer positioned directly between a sidewall of a sheet of silicon germanium and a sidewall of a source or drain region, as taught by Leobangdung, and reducing the thickness dimension of the first portion of the second channel and having a second portion of the second channel in direct contact with an inner spacer of the inner spacers not thinned, as taught by Balakrishnan, in order to reduce parasitic capacitance (see Leobandung [0051] at least) and to provide a transistor with adjusted threshold voltage to a desired level for a variety of performance criteria (see Balakrishnan col. 1 lines 31-33 at least). Note that the limitations relative to the first transistor, most specifically “the second portion comprising a same thickness as the first thickness dimension of the first channel,” are taught because the first transistor of Wang is unchanged while the second transistor is being processed to thin the channel. Accordingly, the first transistor of the combined device has the relevant features of the transistor of Balakrishnan without channel thinning, whereas the second transistor of the combined device has the relevant features of the transistor of Balakrishnan after the channel thinning.
 In the same field of endeavor, Park teaches in Figs. 6J-Oand related text a method of forming a semiconductor device comprising
removing sacrificial gates (26, see [0115]);

placing a mask (37, see [0119]) over the released first channel (44a/b, see [0065]), the mask patterned to expose the released second channel (490a/b, see [0019]); and
processing a first portion of the second channel (see Fig. 6O and [0019]) while the released first channel is covered by the mask.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang by placing a mask over the released first channel, the mask patterned to expose the released second channel and processing the second channel while the released first channel is covered by the mask, as taught by Park, in order to reduce processing steps and simplify manufacture. Note that the limitation “reducing a thickness dimension of the second channel…while the released first channel is covered by the mask” is taught by the combination of the processing of the second channel being done while the released first channel is covered by the mask, as shown by Park, and the processing being reducing the thickness dimension of the second channel, as shown by Wang.
Regarding claims 2-4, the combined device shows 
removing approximately 40 to 50 percent of the thickness dimension of the second channel (Balakrishnan: t2 is 10nm - 20 nm, reduced by 2 nm -10 nm, see col. 7 lines 39-40 and col. 13 lines 57-58; thus removes approximately 10 to 50 percent, which overlaps the claimed range);
reducing the thickness dimension of the second channel from approximately 10 nanometers (Balakrishnan: t2 is 10nm - 20 nm, see col. 7 lines 39-40, which overlaps the 
reducing the thickness dimension of the second channel to approximately 3 nanometers (Balakrishnan: t2 is 10nm - 20 nm, reduced by 2 nm -10 nm, see col. 7 lines 39-40 and col. 13 lines 57-58; thus result is less than 18 nm, which overlaps the claimed range).
Note that the ranges disclosed by Balakrishnan overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the initial and final thicknesses to be a result effective variable affecting the threshold voltage of the transistor.  Thus, it would have been obvious to modify the device of Wang to have the thicknesses within the claimed ranges in order to adjust the threshold voltage to the desired level for a variety of performance criteria (see Balakrishnan col. 1 lines 31-33 at least), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 5, the combined device shows reducing the thickness dimension of the second channel raises a threshold voltage of the second transistor (Wang: see [0085]).
Note that it is the position of the Office that because the combined method has all of the method limitations of the claimed invention, the result of the combined method (i.e. “raises a threshold voltage of the second transistor”) will be the same. 
Further, note that it has been held that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Specifically, it has been held that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2114.04 Additionally, while features of an apparatus may be recited either structurally or functionally, apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 6, the combined device shows the threshold voltage of the second transistor is raised by approximately 0.03 volts compared to a threshold voltage of the first transistor (Balakrishnan: t2 is 10nm - 20 nm, reduced by 2 nm -10 nm, see col. 7 lines 39-40 and col. 13 lines 57-58).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the initial and final thicknesses to be a result effective variables affecting the threshold voltage of the transistors.  Thus, it would have been obvious to modify the device of Wang to have the thicknesses such that the threshold voltage of the second transistor relative to the first transistor was within the claimed range in order to achieve a desired threshold voltage given a variety of performance criteria (see Balakrishnan col. 1 lines 31-33 at least), and since optimum or workable ranges of such In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Note that it is the position of the Office that because the combined method has all of the method limitations of the claimed invention, the result of the combined method (i.e. “raises a threshold voltage of the second transistor by approximately 0.03 volts”) will be the same. 
Further, note that it has been held that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Specifically, it has been held that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2114.04 Additionally, while features of an apparatus may be recited either structurally or functionally, apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. 
Regarding claim 7, the combined device shows wherein the removing the sheets of silicon germanium comprises using a selective etch process (Wang: e.g. wet etching, see [0089]; note that the Si layers 303 remain, therefore a selective etch process).
Regarding claim 8, the combined device shows wherein the sacrificial gates (Wang: 308) each comprise a poly silicon (see [0089]) gate assembly.
The combined device shows the sacrificial gate beneath a nitride hard mask (Park: 25/26 beneath 27/28, see [0115] and [0078]).
Regarding claim 11, Wang in view of Leobandung, Balakrishnan, and Park teach the claimed invention in substantially the same manner as applied to claim 1 above. 
Regarding claim 13-16, Wang in view of Leobandung, Balakrishnan, and Park teach the claimed invention in substantially the same manner as applied to claims 3-6 above.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Leobangdung, Balakrishnan and Park, as applied to claim 8 above, and further in view of Chang et al. (US 2014/0217502; herein “Chang”).
Regarding claims 9 and 10, the combined device of Wang in view of Leobangdung, Balakrishnan and Park shows 
performing a chemical mechanical polish (Park: see [0114] and [0086]-[0087]) to remove the nitride hard mask (28); and 
removing the poly silicon gate assembly (Park: removing 26, see Figs. 6J-K; Wang: removing 308, see Figs. 6A-B and [0085]).
but does not explicitly disclose 
performing an etch to remove the poly silicon gate assembly;
the etch comprises a reactive ion etch.
In the same field of endeavor, Chang teaches in Figs. 4-5 and related text 

the etch comprises a reactive ion etch (see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang, Leobangdung, Balakrishnan and Park by performing an etch to remove the poly silicon gate assembly, the etch comprises a reactive ion etch, as taught by Chang, in order to employ a well-known chemical etch process which is selective to removing the polysilicon (see Chang [0046]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Leobangdung, Balakrishnan, and Park, as applied to claim 11 above, and in view of Ching et al. (US 2017/0194213; herein “Ching”).
Regarding claim 19, Wang does not explicitly disclose wherein the first nanosheet transistor further comprises a high-k dielectric formed between each of the one or more silicon nanosheet channels.
In the same field of endeavor, Ching teaches in Figs. 14-20H and related text a first nanosheet transistor further comprises a high-k dielectric (1014, see [0072]), formed between each of the one or more silicon nanosheet channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang by having a high-k dielectric formed between each of the one or more silicon nanosheet channels, as taught by Ching, in order to provide a finished all around gate structure (see Ching [0020]).
Regarding claim 20, Wang does not explicitly disclose forming a shallow trench isolation layer in the substrate between the first nanosheet transistor and the second nanosheet transistor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang by having a shallow trench isolation between the first and second transistors, as taught by Ching, in order to provide desired electrical isolation between components.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-13 of copending Application No. 15/252844 (herein “’844”) in view of Wang and Leobangdung. This is a provisional nonstatutory double patenting rejection.
Regarding claims 1 and 11, every limitation of claims 1 and 11 of the instant application is substantially recited in claim 1 of ‘844 except for reducing the thickness dimension…using an atomic layer etching process to thin the second channel, and the inner spacers being formed of a dielectric material.
Wang and Leobangdung teach the limitations in the same manner as applied to the rejection of claim 1 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed method of ‘844, as taught by Wang and Leobangdung, in order to provide multiple threshold voltage transistors in the same integrated circuit (see Wang [0003] and [0085] at least) and to reduce parasitic capacitance (see Leobandung [0051] at least).
Regarding claims 2-10, 13-16, every remaining limitation of the instant application are substantially recited in claims 1, 5-13 of ‘844. 
Claims 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/252844 (herein “’844”) in view of Wang and Leobangdung as applied to claim 1 above, and further in view of Ching. This is a provisional nonstatutory double patenting rejection.
Regarding claims 19-20, Ching teaches the additional limitations of claims 19-20 in the same manner and for the same reasons as applied to the rejection of claims 19-20 above. 

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but are not persuasive.
Applicant argues (page 8-9) that Wang, Leobandung, Balakrishnan, and Park do not teach or suggest claim 1 because layers 18A, 18B and 18C of Balakrishnan are silicon germanium with increasing thicknesses (i.e. t1<t2<t3).
In response, the examiner disagrees. Specifically, it is noted that Balakrishnan is relied upon to teach details of the structure of a nanosheet transistor having thinned channels, which Wang does not show due to the more schematic nature of the figures of Wang. Balakrishnan shows an inner spacer and the shapes of a thinned nanosheet channel when the thinning is done employing said inner spacer. When applied to modify Wang, the combined device teaches and suggests the second transistor of Wang having inner spacers, portions of the nanosheets directly above/below the inner spacers remaining unthinned, and the center portions of the nanosheets being thinned. The fact that Balakrishnan thins each nanosheet to a different thickness is not relied upon in the current rejection, nor is it necessarily found in a device which modifies Wang with the teachings of Balakrishnan. 

Additionally, t is noted that that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore, the claim limitation “sheets of silicon” has been given its broadest reasonable interpretation and need only comprise silicon. Accordingly, Balakrishnan’s sheets being silicon germanium does not compromise a teaching of silicon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/14/2021